DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 11 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 9 and 12 recites the limitation “its”, however, such limitation renders the claim indefinite since it is unclear what “its” refers to.
Claim 12, line 2 recites the limitation “at least one of multiple components”, however, it is unclear whether “at least one of multiple components” includes the positively recited “at least one component” in claim 11, line 5 or are different components altogether.
Claim 15, line 1 recites the limitation “the characteristics comprise amplitude”.  However, it is unclear whether “amplitude” is a characteristic of the drive signal or a characteristic of the at least one component as recited in claim 11, lines 4 – 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 8, 9, 11 – 13, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sasaki et al. (US 2018/0093703 A1).
For claim 1, Sasaki et al. discloses a system for detecting a limit cycle, comprising:
a control system 22 [configured to generate a drive signal (command signal)] (page 2, paragraph [0028], the control device 22 has a CPU 38 that calculates the command signal to the electric motor 17) [that comprises at least one drive component 38 – 42] (page 2, paragraph [0028]);
an actuator 17 [configured to effect a response to the drive signal] (page 2, paragraph [0028]);
at least one sensor 16 [configured to measure the response] (page 2, paragraph [0030]); and

[access characteristics of at least one of the drive signal (target torque signal) and the at least one drive component] (via signal comparison circuit 74);
[compare at least one of the characteristics of the drive signal to a predetermined set of characteristics;
determine whether the characteristics of the drive signal fall within the predetermined set of characteristics] (page 3, paragraph [0048], first and second normal torque signals outputted to the CPU are compared in the signal comparison circuit and an absolute value of a different between these signals are calculated, then this signal different is compared with a predetermined second threshold value);
[evaluate, when the characteristics of the drive signal fall within the predetermined set of characteristics, a magnitude of at least one of the characteristics] (page 4, paragraph [0048], when the signal is smaller than the second threshold value, it is judged that both the first and second normal torque signals remain as normal states, then the first torque signal is outputted to the motor command signal calculation unit); and
[undertake, when the magnitude exceeds a predetermined value indicative of the limit cycle, an action to stop the limit cycle] (page 4, paragraph [0048], a fail-safe operation unit 77 stops a first normal torque signal from being output to a motor command signal calculation unit and also executes a predetermined fail-safe operation).
For claim 2, Sasaki et al. discloses the system wherein the at least one drive component comprises multiple drive components 38 – 42 and the action to stop the limit cycle comprises [interrupting at least one of the multiple drive components] (page 4, paragraph [0048], the fail-
For claim 3, Sasaki et al. discloses the system wherein the action to stop the limit cycle comprises [interrupting the drive signal] (page 4, paragraph [0048], stops the first normal torque signal from being output).
For claim 8, Sasaki et al. discloses the system [wherein the response comprises torque] (page 2, paragraph [0028]).
For claim 9, Sasaki et al. discloses the system wherein the actuator comprises a motor (electric motor).
For claim 11, Sasaki et al. discloses a method for detecting a limit cycle, comprising:
[generating, by a control system 22, a drive signal] (page 2, paragraph [0028], the control device 22 has a CPU 38 that calculates the command signal to the electric motor 17);
[effecting, by an actuator 17, a response to the drive signal] (page 2, paragraph [0028]);
[accessing, by at least one controller 36, 38, characteristics of the drive signal and/or characteristics of at least one component of the drive signal] (via signal comparison circuit 74);
[measuring, by at least one sensor 16, the response] (page 2, paragraph [0030]);
[comparing, by the controller, the characteristics of the drive signal to a predetermined set of characteristics and/or the characteristics of the at least one component to the drive signal in its entirety] (page 3, paragraph [0042], first and second normal torque signals outputted to the CPU are compared in the signal comparison circuit and an absolute value of a different between these signals are calculated, then this signal different is compared with a predetermined second threshold value, wherein the predetermined set of characteristics is whether the signal is larger than the second threshold value or smaller than the second threshold value);

[triggering, by the controller and when the characteristics of the drive signal fall within the predetermined set of characteristics indicative of the limit cycle, an action to stop the limit cycle] (page 4, paragraph [0048], a fail-safe operation unit 77 stops a first normal torque signal from being output to a motor command signal calculation unit and also executes a predetermined fail-safe operation, when the signal is equal to or greater than the second threshold value).
For claim 12, Sasaki et al. discloses the method [wherein the action to stop the limit cycle comprises interrupting at least one of multiple components 38 – 42] (page 4, paragraph [0048], the fail-safe operation unit 77 stops the first normal torque signal from being outputted to the motor command signal calculation unit 76 [which is part of the CPU 38] (page 3, paragraph [0038])).
For claim 13, Sasaki et al. discloses the method [wherein the action to stop the limit cycle comprises interrupting the drive signal] (page 4, paragraph [0048], stops the first normal torque signal from being output).
For claim 18, Sasaki et al. discloses the method [wherein the action comprises torque] (page 2, paragraph [0028]), the sensor comprises a torque sensor 16, and the actuator comprises a motor 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0093703 A1) in view of Tanaka et al. (US 8,010,258 B2).
For claim 14, Sasaki et al. does not explicitly discloses the method wherein the characteristics of the drive signal comprise frequency and amplitude.
Tanaka et al. discloses [a torque control device distributes a target torque signal to two actuators 2, 4 as a command signal, filter 6 which is used with actuator A2 includes a filter (low-pass filter, band-pass filter, or other) which allows passage of signals having frequencies at which actuator A2 is operative or to be operated, and a guard (saturation element), which limits signals to amplitudes at which actuator A2 is operative or to be operated] (col. 11, lines 41 – 53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the characteristics of Tanaka et al. with the steering system of Sasaki et al. to allow for values of frequencies and amplitude within safe operations of the steering system, thus reducing unwanted vibration and noise.
	
Allowable Subject Matter
Claim 20 is allowed.
Claims 4, 6, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 15 – 17, 19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose wherein the characteristics of the drive signal comprise apportioned contribution of the multiple drive components, or the controller is modify the drive signal when the frequency is within a predetermined range and the magnitude does not exceed the predetermined value, or the controller is configured to determine whether the characteristics of the at least one drive component disproportionally contribute to the drive signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-5861725 – a steering force assist command value for providing improved steering feel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611